            Case 7:19-cv-02032-LSC Document 17 Filed 01/27/20 Page 1 of 2                            FILED
                                                                                            2020 Jan-27 AM 09:13
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION


 ALABAMA, LOUISIANA, SOUTH
 DAKOTA,
                                   Plaintiffs         Case   No. 7 :19-cv-2032-LSC

 v

 DAVID      S. FERRIERO,    in his official
 capacity as Archivist of the United States,
                                 Defendant.

       AFFIDAVIT OF SERVICE OF SUMMONS AND COMPLAINT

       I, Edmund G. LaCourJr., declare as follows:

       1,, I represent the State of Alabama,          a platnttff in this matter.   I am also a
member of the State Bat    of Alabama.I know the facts set forth in this declaration to

be true based on my own personal knowledge.      If   called as a witness,I could and would

testifir competendy to the matters set forth in this declaration.

       2.      I filed this lawsuit on behalf of the State of Alabama      on December 16,

201,9 (ECF   No. 1) and obtained a summons issued by the Court for the defendant on

January 6,2020 (ECF No. 16)

       3.     The Summons and Complaint were served upon Defendant David                     S.


Ferriero pursuant to Federal Rule of Civil Procedure a(i). Service was completed per

the Proof of Service by Certified Mail, which is attached as Exhibit A.      See    Fed. R. Civ

P. 4(lX1)
         Case 7:19-cv-02032-LSC Document 17 Filed 01/27/20 Page 2 of 2



Dated: Jurau ry 27,2020                     Respectfully submitted,

 s/ Ednund G. I-aCourlr.
 /

Edmund G. LaCourJr.
Solicitor General
Orncp    oF THE AraeAMA    ArronNsy
GpNBnar
501 STashington Ave.
P.O. Box 300152
MontgomelT, AL 36130
(334) 353-21,96
(334) 3s3-8400 (fax)
edmund. lacour@AlabamaAG. gov
